DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s filed on September 12, 2022.  Claims 1-20 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-20 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 6, 11, and 16  filed on September 12, 2022.	
Information Disclosure Statement
3.	The information disclosure statement submitted on August 1, 2022 has been considered by the Examiner and made of record in the application file.
Specification
4.	The amendments to the specification regarding the title received on September 12, 2022.  These amendments to the title are accepted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. Patent Application Publication # 2022/0007455 A1) in view of the 3GPP document (“TS 38.321, v16.3.0” December 2020).
Regarding claim 1, Hong teaches a method for a User Equipment (UE) (Fig(s).10 @ UE and 13), comprising: 
performing a Msg3 transmission during a Random Access (RA) procedure in a Non-Terrestrial 5Network (NTN) (Fig(s).10 and 13 @ S1330); and
starting a RA contention resolution timer in response to the Msg3 transmission (Fig(s).10 and 13 @ S1340),
a time duration of the timing offset (read as a time according to a reference round trip delay offset (Paragraph [0353]))
However, Hong fails to explicitly teach wherein if the RA contention resolution timer expires after a Msg3 retransmission, not considering Contention Resolution not successful.
The 3GPP document teaches a method wherein if the RA contention resolution timer expires after a Msg3 retransmission (read as HARQ retransmission), not considering Contention Resolution not successful.(read as “1> if ra-ContentionResolutionTimer expires:
2> discard the TEMPORARY_C-RNTI; 
2> consider the Contention Resolution not successful”(Section 5.1.5, page 35) Also, the 3GPP document teaches “start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission in the first symbol after the end of the Msg3 transmission”(Section 5.1.5, page 34))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the contention resolution procedures as taught by the 3GPP document with the UE as taught by Hong for the purpose of improving timing parameter(s) reporting by devices in a non-terrestrial network(NTN).
Regarding claim 11, Hong teaches a User Equipment (UE) (Fig(s).10, 13, and 18), comprising: 
a memory (read as memory (Paragraph [0373])); and 
a processor (read as processor/controller (Fig(s).18 @ 1810; Paragraph(s) [0373] and [0375])) operatively coupled with the memory (read as memory (Paragraph [0373])) is configured to execute program code to: 
20perform a Msg3 transmission during a Random Access (RA) procedure in a Non- Terrestrial Network (NTN) (Fig(s).3, 4b, 5-8); and
perform a Msg3 transmission during a Random Access (RA) procedure in a Non-Terrestrial 5Network (NTN) (Fig(s).10 and 13 @ S1330); and
start a RA contention resolution timer in response to the Msg3 transmission (Fig(s).10 and 13 @ S1340),
a time duration of the timing offset (read as a time according to a reference round trip delay offset (Paragraph [0353]))
However, Hong fails to explicitly teach start a RA contention resolution timer in a first symbol after the end of the Msg3 transmission, 
wherein if the RA contention resolution timer expires during a time duration of the timing offset after a Msg3 retransmission, not considering Contention Resolution not successful.
The 3GPP document teaches a method to start a RA contention resolution timer in a first symbol after the end of the Msg3 transmission (read as “start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission in the first symbol after the end of the Msg3 transmission”(Section 5.1.5, page 34)), 
wherein if the RA contention resolution timer expires during a time duration of the timing offset after a Msg3 retransmission, not considering Contention Resolution not successful.(read as “1> if ra-ContentionResolutionTimer expires:
2> discard the TEMPORARY_C-RNTI; 
2> consider the Contention Resolution not successful”(Section 5.1.5, page 35))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the contention resolution procedures as taught by the 3GPP document with the UE as taught by Hong for the purpose of improving timing parameter(s) reporting by devices in a non-terrestrial network(NTN). 
Regarding claims 2 and 12, and as applied to claims 1 and 11 above, Hong teach “techniques related to performing communication using a non-terrestrial network between a user equipment (UE) and a network node.” (Fig(s).10 and 13; Paragraph [0001])
However, Hong fails to explicitly teach wherein the UE determines, in response to expiry of the RA contention resolution timer, not to consider the Contention Resolution not successful based on at least the RA contention resolution timer expiring during the time duration of the timing offset after a Msg3 retransmission.
The 3GPP document teaches a method wherein the UE determines, in response to expiry of the RA contention resolution timer, not to consider the Contention Resolution not successful based on at least the RA contention resolution timer expiring during the time duration of the timing offset after a Msg3 retransmission. (read as “1> if ra-ContentionResolutionTimer expires:
2> discard the TEMPORARY_C-RNTI; 
2> consider the Contention Resolution not successful”(Section 5.1.5, page 35))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the contention resolution procedures as taught by the 3GPP document with the UE as taught by Hong for the purpose of improving timing parameter(s) reporting by devices in a non-terrestrial network(NTN).
Regarding claims 3 and 13, and as applied to claims 1 and 11 above, Hong teach “techniques related to performing communication using a non-terrestrial network between a user equipment (UE) and a network node.” (Fig(s).10 and 13; Paragraph [0001])
However, Hong fails to explicitly teach a method further including considering the Contention Resolution not successful, in response to expiry of the RA contention resolution timer, if an Uplink (UL) grant for retransmitting a Msg3 is not received when the RA contention resolution timer is running.
The 3GPP document teaches a method further including considering the Contention Resolution not successful, in response to expiry of the RA contention resolution timer, if an Uplink (UL) grant for retransmitting a Msg3 is not received when the RA contention resolution timer is running. (read as HARQ process (Section 5.4.2.2, pages 47-49))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the HARQ process as taught by the 3GPP document with the UE as taught by Hong for the purpose of improving timing parameter(s) reporting by devices in a non-terrestrial network(NTN).
Regarding claims 4 and 14, and as applied to claims 1 and 11 above, Hong teach “techniques related to performing communication using a non-terrestrial network between a user equipment (UE) and a network node.” (Fig(s).10 and 13; Paragraph [0001])
However, Hong fails to explicitly teach a method further including considering the Contention Resolution not successful, in response to expiry of the RA contention resolution timer, based on at least not receiving Physical Downlink Control Channel (PDCCH) indicating Msg3 retransmission when the RA contention resolution timer is running.
The 3GPP document teaches a method further including considering the Contention Resolution not successful, in response to expiry of the RA contention resolution timer, based on at least not receiving Physical Downlink Control Channel (PDCCH) indicating Msg3 retransmission when the RA contention resolution timer is running.(read as “monitor the PDCCH while the ra-ContentionResolutionTimer is running regardless of the possible occurrence of a measurement gap;” (Section 5.1.5, page 34))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the contention resolution procedures as taught by the 3GPP document with the UE as taught by Hong for the purpose of improving timing parameter(s) reporting by devices in a non-terrestrial network(NTN).
Regarding claims 6 and 16, and as applied to claims 1 and 11 above, Hong teach “techniques related to performing communication using a non-terrestrial network between a user equipment (UE) and a network node.” (Fig(s).10 and 13; Paragraph [0001])
However, Hong fails to explicitly teach a method further comprising: 
starting the RA contention resolution timer in the first symbol after the end of the Msg3 retransmission plus the timing offset. (read as “start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission in the first symbol after the end of the Msg3 transmission;” (Section 5.1.5, page 34))
30receiving an UL grant for Msg3 retransmission on PDCCH when the RA contention resolution timer is running; 43Attorney Docket No.: 5261.47US02 
performing the Msg3 retransmission using the UL grant; and 
starting or restarting the RA contention resolution timer in the first symbol after the end of the Msg3 retransmission plus the timing offset.
a method further comprising:
starting the RA contention resolution timer in the first symbol after the end of the Msg3 retransmission plus the timing offset. (read as “start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission in the first symbol after the end of the Msg3 transmission;” (Section 5.1.5, page 34))
30receiving an UL grant for Msg3 retransmission on PDCCH when the RA contention resolution timer is running (read as “monitor the PDCCH while the ra-ContentionResolutionTimer is running regardless of the possible occurrence of a measurement gap;”(Section 5.1.5, page 34)); 43Attorney Docket No.: 5261.47US02 
performing the Msg3 retransmission using the UL grant (read as “For UL transmission with UL grant in RA Response or for UL transmission for MSGA payload, HARQ process identifier 0 is used.”(Section 5.4.2.1, page 44)); and 
starting or restarting the RA contention resolution timer in the first symbol after the end of the Msg3 retransmission plus the timing offset. (read as “start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission in the first symbol after the end of the Msg3 transmission;” (Section 5.1.5, page 34))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the contention resolution procedures and HARQ process as taught by the 3GPP document with the UE as taught by Hong for the purpose of improving timing parameter(s) reporting by devices in a non-terrestrial network(NTN).
Regarding claims 7 and 17, and as applied to claims 1 and 11 above, Hong, as modified by the 3GPP document, teaches a method and UE (Fig(s).10) 5wherein the timing offset is a time delay between the UE and a network in NTN. (read as reference round trip delay offset (Paragraph [0133]))
Regarding claims 8 and 18, and as applied to claims 7 and 17 above, Hong, as modified by the 3GPP document, teach a method and UE (Fig(s).10) clearly shows and discloses a method wherein the time delay is a round trip time or a round trip delay. (read as reference round trip delay offset (Paragraph [0133]))
Regarding claims 9 and 19, and as applied to claims 1 and 11 above, Hong, as modified by the 3GPP document, teach a method and UE (Fig(s).3, 4b, 5-8) clearly shows and discloses a method 10 wherein the RA contention resolution timer is stopped when the UE receives a Msg4.(read as Msg4 (Fig(s).13 @ S1350))
Regarding claims 10 and 20, and as applied to claims 9 and 19 above, Hong, as modified by the 3GPP document, teach a method and UE (Fig(s).3, 4b, 5-8) wherein the UE considers the RA procedure successfully completed when the UE receives the Msg4. (read as Msg4 (Fig(s).13 @ S1350))
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (U.S. Patent Application Publication # 2022/0007455 A1), in view of the 3GPP document (“TS 38.321, v16.3.0” December 2020), and Yeo et al. (U.S. Patent Application Publication # 2022/0095258 A1).
Regarding claims 5 and 15, and as applied to claims 1 and 11 above, Hong teach “techniques related to performing communication using a non-terrestrial network between a user equipment (UE) and a network node.” (Fig(s).10 and 13; Paragraph [0001])
The 3GPP document teaches “start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission in the first symbol after the end of the Msg3 transmission;” (Section 5.1.5, page 34) Also, the 3GPP document teaches considering the Contention Resolution not successful, in response to expiry of the RA contention resolution timer (read as “1> if ra-ContentionResolutionTimer expires:
2> discard the TEMPORARY_C-RNTI; 
2> consider the Contention Resolution not successful”(Section 5.1.5, page 35)),
However, Hong and the 3GPP document fail to explicitly teach if the UE performs the Msg3 transmission in a Terrestrial Network (TN).
Yeo et al. teach a method wherein if the UE performs the Msg3 transmission in a Terrestrial Network (TN).(read as “in a case of a serving cell provided via the satellite network, the terminal applies a TA by itself according to the first embodiment (or First Method) to transmit an uplink signal including a PRACH preamble and an msg3. In a case of a serving cell provided via the terrestrial network, the terminal transmits an uplink signal including an msg3 according to a TA indicated by the base station according to the second embodiment (or Second Method), and transmits a PRACH preamble while assuming that the TA is 0.”(Paragraph [0366]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for switching from a satellite network to a terrestrial network in order for the UE to transmit an uplink signal (e.g.: msg3) as taught by Yeo et al. and the contention resolution procedures and HARQ process as taught by the 3GPP document with the UE as taught by Hong for the purpose of improving timing parameter(s) reporting by devices in a non-terrestrial network(NTN).
Response to Arguments
6.	Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Xu et al. (U.S. Patent Application Publication # 2022/0201770 A1) teach “The random access contention resolution timer is started at a time after a duration corresponding to the offset after the time of transmitting message 3, and the random access contention resolution timer is restarted at a first symbol after the duration corresponding to the offset after the time of retransmitting message 3; where during the operation of the random access contention resolution timer, the PDCCH carrying the contention resolution message is monitored.”(Paragraph [0020])
Sedin et al. (U.S. Patent Application Publication # 2022/0006514 A1) teach “The UE then sends a message (MSG3) to the eNB (step 510). Rather than starting the contention resolution window (i.e., the contention resolution timer) at the conventional time (i.e., at the time of sending MSG3), the UE delays the start of the contention resolution window by an amount defined by the RTT value (step 512). Then, during the (delayed) contention resolution window, the UE monitors for a contention resolution message (step 514). In this example, the eNB transmits and the UE receives a content resolution message (MSG4) during the contention resolution window (step 516). Thereafter uplink and downlink data is optionally transmitted between the UE and the eNB.”(Paragraph [0095])
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
October 17, 2022